Title: To John Adams from Richard Rush, 2 October 1815
From: Rush, Richard
To: Adams, John


				
					Respected sir
					Washington October 2. 1815.
				
				I have been obliged within the last year or two to be very much of a law student. The solitude of Washington during the present and past season, has favored the habit; and for three or four months I have been reading and reading until I have found myself alternately a languid book-worm, and a heated enthusiast. The three last volumes of Robinson’s admiralty reports systematically; Pothier on contracts; Vattel through and through, (for the second time since I came to Washington;) both volumes of Brownes lectures upon of civil and admiralty law,  a good deal of incidental law reading, with lastly “Wheaton on Captures,” have been my achievements in the mere professional line since I returned from my jaunt to Philadelphia. Gibbon records of himself, That he once “devoured a hundred pages of Cluvers Italy, a closely printed folio abounding with quotations, in a single day.” I have no conception of such rapid reading as this; but I at least find that I can read a law book through in a much shorter time than I could when a younger man.During the last fortnight, probably in the paroxysm of enthusiasm, I have been throwing out a little law pamphlet, a copy of which I beg leave to send herewith for your acceptance. I have some tremblings for its fate. It is by no means clear to me that the profession in our own country will relish it. I have endeavoured, it is true, to fight a little battle for them all; but I am not sure that other sentiments which it contains may not do away in their eyes any imaginary merit resulting from such an attempt. If however, sir, it meets in any degree the approbation of such a judgment as yours, it will be to me a gratification that cannot easily be outweighed. But your kind partiality must not tell me so, unless it really does; in that case it may help to prevent my doing better in another attempt.I make the usual offerings of my respectful and devoted friendship.
				
					R. Rush.
				
				
			